

Exhibit 10.7


2019 PERFORMANCE SHARE UNIT AWARD AGREEMENT




THIS PERFORMANCE SHARE UNIT AWARD AGREEMENT (this “Agreement”) is made as of the
___ day of _____, 2019 (the “Grant Date”), between ADAMS RESOURCES & ENERGY,
INC., a Delaware corporation (“Company”), and all of its Affiliates
(collectively, the “Company”), and _________________ (the “Employee”). A copy of
the Adams Resources & Energy, Inc. 2018 Long-Term Incentive Plan (the “Plan”) is
annexed to this Agreement and shall be deemed a part hereof as if fully set
forth herein. Unless the context otherwise requires, all terms that are not
defined in this Agreement but which are defined in the Plan shall have the same
meaning given to them in the Plan when used herein.


1.Award. Pursuant to the Plan, as of the Grant Date, ______ Restricted Stock
Units (the “Performance Share Units”) shall be granted to Employee as a matter
of separate inducement and not in lieu of any salary or other compensation for
Employee’s services, subject to the acceptance by the Employee of the terms and
conditions of this Agreement. The Employee acknowledges receipt of a copy of the
Plan, and agrees that the Performance Share Units shall be subject to all of the
terms and provisions of the Plan, including future amendments thereto, if any,
pursuant to the terms thereof, and to all of the terms and conditions of this
Agreement.


2.Performance Share Units. The Employee hereby accepts the Performance Share
Units when issued and agrees with respect thereto as follows:


a.Payment and Determination of Value. Except as otherwise provided in Section 10
below, Company shall provide to the Employee one share of the Company’s common
stock, $0.10 par value per share for each Performance Share Unit on its
scheduled vesting date. If any dividends are paid with respect to a share of the
Company’s common stock during the vesting period, an equivalent amount shall
accrue and be held by the Company without interest until the Performance Share
Units become vested, at which time such amount shall be paid to the Employee, or
are forfeited, at which time such amount shall be forfeited.


b.Vesting. An Employee’s Performance Share Units shall become vested based on
(i) continued service with the Company until the third (3rd) anniversary of the
Vesting Commencement Date, and (ii) the attainment of the Performance Criteria
specified on Exhibit A to this Agreement. Any portion of the Performance Share
Units that does not become vested in accordance with the preceding provisions of
this Section 2(b) and Exhibit A shall be forfeited to the Company for no
consideration as of the date of the termination of the Employee’s employment
with the Company.


For purposes of this Agreement, the “Vesting Commencement Date” shall be
____________.


c.Termination of Employment. If the Employee terminates his or her employment
with the Company prior to the third (3rd) anniversary of the Vesting
Commencement Date, then the Performance Share Units shall be forfeited to the
Company for no consideration as of the date of the termination of the Employee’s
employment with the Company, except that:


(i) if the Employee is determined to be Disabled or in the event of the death of
the Employee, all of the Employee’s Performance Share Units shall become vested
upon the later of (A) the completion of the Performance Period (as specified on
Exhibit A), or (B) the date the Employee terminates employment with the Company,
based upon the actual level of performance. In such case, Employee (or
Employee’s legal representative, or the person, if any, who acquired the
Performance Share Units by bequest or inheritance or by reason of the death of
Employee), shall be entitled to receive any payment with respect to the
Performance Share Units in accordance with this Agreement; and




1

--------------------------------------------------------------------------------



(ii) if the Employee’s employment with the Company terminates by reason of
retirement following the date on which such Employee has either (I) reached
sixty (60) years of age, and completed at least ten (10) years of service as an
employee of the Company, or (II) reached sixty-five (65) years of age, then the
Performance Share Units shall become vested upon the later of (A) the completion
of the Performance Period, or (B) the date the Employee terminates employment
with the Company, based upon the actual level of performance, provided, however,
that the Employee shall not receive such shares until their original scheduled
vesting date.


Any payment made in connection with Section 2(c)(i) above shall be paid thirty
(30) days after the Employee’s termination date.


3.Transfer Restrictions. The Performance Share Units may not be sold, assigned,
pledged, exchanged, hypothecated or otherwise transferred, encumbered or
otherwise disposed of by the Employee.


4.Shareholder Rights. The Employee shall not have any of the rights of a
shareholder of the Company with respect to the Performance Share Units.


5.Corporate Acts. The existence of the Performance Share Units shall not affect
in any way the right or power of the Board of Directors of the Company or the
shareholders of the Company to make or authorize any adjustment,
recapitalization, reorganization or other change in the Company’s capital
structure or its business, any merger or consolidation of the Company, any issue
of debt or equity securities, the dissolution or liquidation of the Company or
any sale, lease, exchange or other disposition of all or any part of its assets
or business or any other corporate act or proceeding.


6.Withholding of Tax. To the extent that the receipt of the Performance Share
Units results in compensation income to the Employee for federal or state income
tax purposes, the Employee may elect to either (i) deliver to the Company at the
time of such receipt, as the case may be, such amount of money as the Company
may require to meet its withholding obligation under applicable tax laws or
regulations, or (ii) have the Company withhold a portion of the shares of the
Company’s common stock distributable to the Employee under this Agreement that
does not exceed the amount of taxes to be withheld by reason of such resulting
compensation income. If the Employee does not make a timely election regarding
the manner this tax withholding obligation will be satisfied, then the Company
shall withhold a portion of the shares of the Company’s common stock
distributable to the Employee under this Agreement that does not exceed the
amount of taxes to be withheld by reason of such resulting compensation income.


7.Employment Relationship. For purposes of this Agreement, the Employee shall be
considered to be in the employment of the Company as long as the Employee
remains an employee of either the Company or an Affiliate (as such term is
defined in the Plan). Nothing in the adoption of the Plan or the award of the
Performance Share Units thereunder pursuant to this Agreement shall confer upon
the Employee the right to continued employment by the Company or affect in any
way the right of the Company to terminate such employment at any time. Unless
otherwise provided in a written employment agreement or by applicable law, the
Employee’s employment by the Company shall be on an at-will basis, and the
employment relationship may be terminated at any time by either the Employee or
the Company for any reason whatsoever, with or without cause. Any question as to
whether and when there has been a termination of such employment, and the cause
of such termination, shall be determined by the Committee, and its determination
shall be final.


8.Notices. Any notices or other communications provided for in this Agreement
shall be sufficient if in writing. In the case of the Employee, such notices or
communications shall be effectively delivered when hand delivered to the
Employee at his or her principal place of employment or when sent by registered
or certified mail to the Employee at the last address the Employee has filed
with the Company. In the case of the Company, such notices or communications
shall be effectively delivered when sent by registered or certified mail to the
Company at its principal executive offices.








2

--------------------------------------------------------------------------------



9.Entire Agreement; Amendment. This Agreement replaces and merges all previous
agreements and discussions relating to the same or similar subject matters
between the Employee and the Company and constitutes the entire agreement
between the Employee and the Company with respect to the subject matter of this
Agreement. This Agreement may not be modified in any respect by any verbal
statement, representation or agreement made by any employee, officer, or
representative of the Company or by any written agreement unless signed by an
officer of the Company who is expressly authorized by the Company to execute
such document. In addition, if it is subsequently determined by the Committee,
in its sole discretion, that the terms and conditions of this Agreement and/or
the Plan are not compliant with Code Section 409A, or any Treasury regulations
or Internal Revenue Service guidance promulgated thereunder, this Agreement
and/or the Plan may be amended by the Company accordingly.


10.Code Section 409A. If and to the extent any portion of any payment provided
to the Employee under this Agreement in connection with the Employee’s
separation from service (as defined in Section 409A of Internal Revenue Code of
1986, as amended (“Code Section 409A”) is determined to constitute “nonqualified
deferred compensation” within the meaning of Code Section 409A and the Employee
is a “specified employee” as defined in Code Section 409A(a)(2)(B)(i), as
determined by the Company in accordance with the procedures separately adopted
by the Company for this purpose, by which determination the Employee, as a
condition to accepting benefits under this Agreement and the Plan, agrees that
he or she is bound, such portion of the shares of Company’s common stock to be
delivered on a vesting date shall not be delivered before the earlier of (i) the
day that is six months plus one day after the date of separation from service
(as determined under Code Section 409A) or (ii) the tenth (10th) day after the
date of the Employee’s death (as applicable, the “New Payment Date”). The shares
that otherwise would have been delivered to the Employee during the period
between the date of separation from service and the New Payment Date shall be
delivered to the Employee on such New Payment Date, and any remaining shares
will be delivered on their original schedule. If the Employee becomes Disabled
and such disability does not satisfy the requirements of Code Section 409A, then
the Employee’s shares shall be delivered on the original scheduled vesting date.
Neither the Company nor the Employee shall have the right to accelerate or defer
the delivery of any such shares except to the extent specifically permitted or
required by Code Section 409A. This Agreement is intended to comply with the
provisions of Code Section 409A and this Agreement and the Plan shall, to the
extent practicable, be construed in accordance therewith. Terms defined in this
Agreement and the Plan shall have the meanings given such terms under Code
Section 409A if and to the extent required to comply with Code Section 409A. In
any event, the Company makes no representations or warranty and shall have no
liability to the Employee or any other person if any provisions of or payments
under this Agreement are determined to constitute deferred compensation subject
to Code Section 409A but not to satisfy the conditions of that section.


11.Binding Effect. This Agreement shall be binding upon and inure to the benefit
of any successors to the Company and all persons lawfully claiming under the
Employee.


12.Miscellaneous. In the event of any conflict or inconsistency between the
terms of this Agreement and the terms of the Plan, including any amendments or
supplements thereto, the terms of this Agreement shall be controlling.


[Remainder of page intentionally left blank]




3

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed by
an officer thereunto duly authorized, and the Employee has agreed to and
accepted the terms of this Agreement, all as of the date first above written.









COMPANYADAMS RESOURCES & ENERGY, INC.By:Name:Title:EMPLOYEEBy:Date:







4

--------------------------------------------------------------------------------



Exhibit A


Performance Criteria


        The Employee’s Performance Share Units shall become vested based on the
satisfaction of both the (i) the time vesting requirement described in Section
2(b)(i) of the Agreement, and (ii) the Performance Criteria described in this
Exhibit A. The initial number of Performance Share Units specified in Section 1
of the Agreement shall be the “target” number of shares of Stock that may be
delivered upon settlement of the Performance Share Units subject to the
Agreement. This initial number of Performance Share Units shall be adjusted
based on the attainment of the Performance Criteria described in Section 3
below.


1.Performance Period: The performance period shall be the period between January
1, 2019 and December 31, 2019.


2.Award Value: The Performance Share Units subject to this Agreement will be
earned based on the Company’s performance for the Performance Period. Following
the end of the Performance Period, the Committee shall determine the number of
Performance Share Units earned for the Performance Period.


3.Performance Criteria: Seventy-five percent (75%) of the Award shall be earned
based on the Company’s attainment of the Adjusted Pre-Tax Cash Flow (“APTCF”)
factor described in Section 3(a) below. Twenty-five percent (25%) of the Award
shall be earned based on the Company’s attainment of Adjusted Pre-Tax Earnings
(“APTE”) factor described in Section 3(b) below.


(a) Adjusted Pre-Tax Cash Flow – APTCF is defined as pre-tax cash flow as
adjusted to reflect (i) net earnings or losses; (ii) income tax benefits; (iii)
depreciation, depletion and amortization; (iv) gains or losses on sales of
property; (v) inventory liquidation gains; (vi) inventory valuation losses;
(vii) net changes in the fair value of contracts, as each such adjustment is
reported in the Company’s publicly filed financial statements for the fiscal
year ending December 31, 2019; and (viii) any other adjustments the Company
includes in the calculation of adjusted cash flow, as approved by the Company’s
Board of Directors and reported in the Company’s earnings release. The Award
Level for the APTCF factor for the Performance Period shall be determined based
on the following table:





Adjusted Pre-Tax Cash% of Target Performance SharePerformance LevelFlow Amount
Units Earned1
Maximum$40,500,000200%  Target$32,400,000100%  Threshold$24,300,00050%  <Threshold<$24,300,000—%  

_____________


1Linear interpolation will be applicable to the percentages between the
Performance Levels.






5

--------------------------------------------------------------------------------



(b) Adjusted Pre-Tax Earnings – APTE shall be determined based on the Company’s
net earnings during the Performance Period, as adjusted to reflect (i) income
tax benefits; (ii) gains or losses on sales of property; (iii) inventory
liquidation gains; (iv) inventory valuation losses; (v) net changes in the fair
value of contracts, as each such adjustment is reported in the Company’s
publicly filed financial statements for the fiscal year ending December 31,
2019; and (vi) any other adjustments included by the Company in the calculation
of its net earnings, as approved by the Company’s Board of Directors and
reported in its earnings release. The Award Level for the APTE factor for the
Performance Period shall be determined based on the following table:





Adjusted Pre-Tax% of Target Performance SharePerformance LevelEarnings Amount
Units Earned1
Maximum$21,900,000200%  Target$17,500,000100%  Threshold$13,200,00050%  <Threshold<$13,200,000—%  

_____________


1Linear interpolation will be applicable to the percentages between the
Performance Levels.




(c) Forfeiture. Any portion of the Performance Share Units which are not earned
at the end of the Performance Period shall be forfeited as of the last day of
the Performance Period.


6